Exhibit 10.4

 

NEW PLAN EXCEL REALTY TRUST, INC.

 

SECOND AMENDMENT TO
TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) is made as of
the 19th day of July, 2005, by and among NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation (the “Borrower”), the entities executing this Amendment as
guarantors (collectively, the “Guarantors”), each lender a party hereto (each a
“Lender” and, collectively, the “Lenders”), and CITICORP NORTH AMERICA, INC., as
administrative agent (in such capacity, the “Administrative Agent”).

 

RECITALS.

 

WHEREAS, Borrower, Administrative Agent and certain of the Lenders entered into
that certain Term Loan Agreement dated as of April 5, 2005, as amended by that
certain First Amendment to Term Loan Agreement dated as of July 13, 2005 (as so
amended, the “Loan Agreement”); and

 

WHEREAS, certain of the Guarantors executed that certain Guaranty dated as of
April 5, 2005, in favor of Administrative Agent and Lenders and that certain
Acknowledgement, Confirmation and Reaffirmation, dated as of July 13, 2005, in
favor of Administrative Agent and Lenders, and New Plan of Michigan, LLC
executed that certain Guaranty dated as of July 12, 2005, in favor of
Administrative Agent and Lenders (collectively, the “Guaranty”); and

 

WHEREAS, Borrower has requested that Administrative Agent and the Lenders make
certain modifications to the Loan Agreement; and

 

WHEREAS, the Administrative Agent and the Lenders have agreed to such
modifications to the Loan Agreement subject to the execution and delivery by
Borrower and the Guarantors of this Amendment;

 

NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100 DOLLARS
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto do hereby covenant and agree
as follows:

 

1.                                       Definitions.  All terms used herein
which are not otherwise defined herein shall have the meanings set forth in the
Loan Agreement.

 

2.                                       Modification of the Loan Agreement. 
Borrower, Lenders, and Administrative Agent do hereby modify and amend the Loan
Agreement as follows:

 

(a)                                  By adding the following new definitions to
§1.1 of the Loan Agreement:

 

““Joint Venture Closing Date”:  the closing date of the Joint Venture
Transaction.”

 

--------------------------------------------------------------------------------


 

““Joint Venture Transaction”:  the proposed transaction pursuant to which the
Borrower shall transfer sixty-nine (69) Real Properties (subject to reduction in
certain limited circumstances) owned by Borrower and its Subsidiaries to Galileo
America LLC, a Delaware limited liability company (“Galileo”) in exchange for no
less than $930,000,000.00 in the form of cash and equity interest in Galileo.”

 

““Special Dividend”:  the special dividend expected to be approximately $3.00
per share of common stock (but in no event more than $4.00 per share of common
stock) that is proposed to be paid solely in connection with, and upon
consummation of, the Joint Venture Transaction.”

 

(b)                                 By modifying the definitions of “Operating
Property Value” and “Unencumbered Asset Value” set forth in §1.1 of the Loan
Agreement by deleting from clause (ii) set forth therein the figure “9.0%” and
by inserting in lieu thereof the figure “8.50%”.

 

(c)                                  By deleting clause (vi) of §8.2(b) of the
Loan Agreement in its entirety and inserting in lieu thereof the following new
clause (vi) of §8.2(b):

 

“(vi)                        the Borrower or any Subsidiary of the Borrower may
sell, transfer, contribute, master lease or otherwise dispose of Property in an
arm’s length transaction (or, if the transaction involves an Affiliate of the
Borrower, if the transaction complies with Section 8.8), including, without
limitation, a disposition of Property pursuant to a merger or consolidation (so
long as such merger or consolidation is not prohibited by Section 8.2(a)),
provided, however, that for any fiscal year of the Borrower, any sale, transfer,
master lease, contribution or other disposition of Property in reliance on this
clause (vi) which when combined with all other sales, transfers, master leases,
contributions or dispositions of Property in reliance on this clause (vi) made
in such fiscal year shall not exceed (A) with respect to fiscal year 2005, 30%
of the total book value of all Property of the Borrower and its Subsidiaries
determined as of December 31, 2004, and (B) with respect to each fiscal year
thereafter, 25% of the total book value of all Property of the Borrower and its
Subsidiaries determined as of the last day of the preceding fiscal year.”

 

(d)                                 By adding the following new §8.11(vii) to
the Loan Agreement:

 

“(vii)                     so long as no Event of Default shall have occurred
and be continuing, the Borrower may distribute the Special Dividend, provided
that such Special Dividend is distributed prior to October 31, 2005, unless
otherwise approved in writing by Administrative Agent.”

 

(e)                                  By deleting §8.14 of the Loan Agreement in
its entirety and inserting in lieu thereof the following new §8.14:

 

2

--------------------------------------------------------------------------------


 

“8.14                     Minimum Tangible Net Worth.  Permit the Tangible Net
Worth of the Borrower and its Subsidiaries on a Consolidated basis in accordance
with GAAP at any time to be less than the sum of (x) $1,225,000,000.00, plus (y)
80% of the aggregate net proceeds received by the Borrower from and after the
Joint Venture Closing Date in connection with the issuance of any capital stock
of the Borrower.”

 

(f)                                    By deleting §8.16 of the Loan Agreement
in its entirety and inserting in lieu thereof the following new §8.16:

 

“8.16                     Unsecured Indebtedness to Unencumbered Assets Ratio.
 Permit at any time the portion of the Consolidated Total Indebtedness (which
shall exclude Indebtedness of FIN 46 Entities and other Joint Ventures that are
not Subsidiaries) consisting of Consolidated unsecured Indebtedness of the
Borrower and its Subsidiaries at such time to be more than 57.5% of Unencumbered
Asset Value at such time.”

 

(g)                                 By deleting Paragraph 3 of Exhibit ”C” to
the Loan Agreement in its entirety and inserting in lieu thereof the following
new Paragraph 3 of Exhibit ”G”:

 

“3.                                 Minimum Tangible Net Worth.  The Tangible
Net Worth of the Borrower and its Subsidiaries on a Consolidated basis is
$                  .  Eighty percent (80%) of the aggregate net proceeds
received by the Borrower from and after the Joint Venture Closing Date in
connection with the issuance of capital stock of the Borrower is
$                  .  Accordingly, Tangible Net Worth exceeds Minimum Tangible
Net Worth, which is $                  .  [Minimum Tangible Net Worth is the sum
of $1,225,000,000.00 plus 80% of such proceeds received from and after the Joint
Venture Closing Date.]”

 

(h)                                 By deleting Paragraph 5 of Exhibit ”C” to
the Loan Agreement in their entirety and inserting in lieu thereof the following
new Paragraph 5:

 

“5.                                 Unsecured Indebtedness to Unencumbered
Assets Ratio.  The portion of Consolidated Total Indebtedness (which shall
exclude Indebtedness of FIN 46 Entities and other Joint Ventures that are not
Subsidiaries) consisting of unsecured Indebtedness of the Borrower and its
Subsidiaries is $                   and the Unencumbered Asset Value is
$                  .  Accordingly, such portion of Consolidated Total
Indebtedness is           % of Unencumbered Asset Value.  [Such portion of
Consolidated Total Indebtedness must not be greater than 57.5% of Unencumbered
Asset Value.]

 

3.                                       References to Loan Documents.  All
references in the Loan Documents to the Loan Agreement shall be deemed a
reference to the Loan Agreement as modified and amended herein.

 

3

--------------------------------------------------------------------------------


 

4.                                       Consent of Guarantors.  By execution of
this Amendment, Guarantors hereby expressly consent to the modifications and
amendments relating to the Loan Agreement as set forth herein, and Guarantors
hereby acknowledge, represent and agree that the Guaranty and the other Loan
Documents to which each is a party remain in full force and effect and
constitute the valid and legally binding obligation of Guarantors enforceable
against Guarantors in accordance with their terms except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought, that the Guaranty and the other Loan
Documents to which each is a party extend to and apply to the Loan Agreement as
modified and amended, and that the execution and delivery of this Amendment does
not constitute, and shall not be deemed to constitute, a release, waiver or
satisfaction of Guarantors’ obligations under  the Loan Agreement, the Guaranty
or the other Loan Documents.

 

5.                                       Representations and Warranties. 
Borrower and Guarantors represent and warrant to the Lenders and Administrative
Agent as follows:

 

(a)                                  Authorization.  The execution, delivery and
performance of this Amendment and the transactions contemplated hereby and
thereby (i) are within the authority of Borrower and the Guarantors, (ii) have
been duly authorized by all necessary proceedings on the part of such Persons,
(iii) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any of such
Persons is subject or any judgment, order, writ, injunction, license or permit
applicable to such Persons, (iv) do not and will not conflict with or constitute
a default (whether with the passage of time or the giving of notice, or both)
under any provision of the partnership agreement or certificate, certificate of
formation, operating agreement, articles of incorporation or other charter
documents or bylaws of, or any mortgage, indenture, agreement, contract or other
instrument binding upon, any of such Persons or any of its properties or to
which any of such Persons is subject, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Persons.

 

(b)                                 Enforceability.  This Amendment constitutes
the valid and legally binding obligations of Borrower and Guarantors enforceable
in accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

(c)                                  Approvals.  The execution, delivery, and
performance of this Amendment and the transactions contemplated hereby do not
require the approval or consent of any Person or the authorization, consent,
approval of or any license or permit issued by, or any filing or registration
with, or the giving of any notice to, any court, department, board, commission
or other governmental agency or authority other than those already obtained.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Reaffirmation.  The representations and
warranties made in the Loan Documents by and with respect to Borrower or the
Guarantors are true and correct in all material respects as if such
representations and warranties were made as of the date hereof.

 

6.                                       No Default.  By execution hereof, each
of the Borrower and Guarantors certify that it is and will be in compliance with
all of its respective covenants under the Loan Documents after the execution and
delivery of this Amendment, and that no Default or Event of Default has occurred
and is continuing.

 

7.                                       Waiver of Claims.  Borrower and
Guarantors acknowledge, represent, and agree that Borrower and Guarantors have
no defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or any acts or omissions of Administrative Agent or any of
the Lenders, or any past or present officers, agents or employees of
Administrative Agent or any of the Lenders, and each of Borrower and Guarantors
does hereby expressly waive, release and relinquish any and all such defenses,
setoffs, claims, counterclaims and causes of action, if any.

 

8.                                       Ratification.  Except as hereinabove
set forth, all terms, covenants, and provisions of the Loan Agreement, the
Guaranty and the other Loan Documents remain unaltered and in full force and
effect, and the parties hereto do hereby expressly ratify and confirm the Loan
Agreement as modified and amended herein.  Nothing in this Amendment shall be
deemed or construed to constitute, and there has not otherwise occurred, a
novation, cancellation, satisfaction, release, extinguishment, or substitution
of the indebtedness evidenced by the Notes or the other obligations of Borrower
and Guarantors under the Loan Documents.

 

9.                                       Amendment as Loan Document.  This
Amendment shall constitute a Loan Document.

 

10.                                 Effectiveness of Amendment.  This Amendment
shall be effective upon the execution and delivery hereof by Borrower,
Guarantors, Administrative Agent and the Lenders, provided, however, that the
amendments to the Loan Agreement set forth in Sections 2(a), 2(c), 2(d),
2(e) and 2(g) of this Amendment shall not be effective unless and until the
Borrower shall have provided to Administrative Agent evidence in form and
substance reasonably satisfactory to Administrative Agent of the consummation of
the transfer (the “JV Transfer”) by the Borrower and its Subsidiaries on or
before October 31, 2005 (or such later date as may be approved in writing by
Administrative Agent) of all or substantially all of the Real Properties
described on Schedule 1 attached hereto to Galileo America LLC, a Delaware
limited liability company (“Galileo”) in exchange for no less than
$930,000,000.00 in the form of cash and equity interest in Galileo, provided,
further however, that such JV Transfer shall be subject to, and in accordance
with, all terms, covenants, restrictions and conditions set forth in the Loan
Documents, including, without limitation, the delivery of such Compliance
Certificates, financial information, guaranties (if required by the Loan
Documents), legal opinions and other documents and instruments as may be
required thereunder.  In connection with the JV Transfer, Borrower shall provide
to Administrative Agent an updated Schedule 4.4 (Subsidiary Guarantors and
Subsidiaries) to the Loan Agreement and an updated Schedule 4.20 (List of
Unencumbered Assets) to the Loan Agreement.

 

5

--------------------------------------------------------------------------------


 

11.                                 Costs and Expenses.  The Borrower
acknowledges that all costs, fees and expenses as described in Section 11.5 of
the Loan Agreement incurred by the Administrative Agent and the Lead Arrangers,
including, without limitation, the reasonable fees and disbursements of Special
Counsel, with respect to this Amendment and the documents and transactions
contemplated hereby shall be for the account of the Borrower.

 

12.                                 Headings.  Section headings have been
inserted in this Amendment for convenience only and shall not be construed to be
a part hereof.

 

13.                                 Counterparts.  This Amendment may be
executed in any number of counterparts which shall together constitute but one
and the same agreement.

 

14.                                 Governing Law.  This Amendment and the
rights and obligations of the parties hereunder shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
New York, without regard to principles of conflict of laws.

 

15.                                 Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

16.                                 Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors, successors-in-title and assigns as
provided in the Loan Agreement.

 

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereto set their hands and affixed
their seals as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a
Maryland corporation

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

 

GUARANTORS:

 

 

 

NEW PLAN REALTY TRUST, a Massachusetts
business trust

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

 

EXCEL REALTY TRUST-ST, INC., a Delaware
corporation

 

 

 

By:

          /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV,
L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

CA New Plan Asset, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

 

 

EXCEL REALTY TRUST – NC, a North
Carolina general partnership

 

 

 

 

 

 

By:

NC Properties #1 Inc., a Delaware
corporation, its managing Partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

NP OF TENNESSEE, L.P., a Delaware limited
partnership

 

 

 

 

 

 

By:

New Plan of Tennessee, Inc., a Delaware
corporation, its sole general partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

POINTE ORLANDO DEVELOPMENT
COMPANY, a California general partnership

 

 

 

 

 

 

By:

ERT Development Corporation, a Delaware
corporation, general partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

 

 

By:

ERT Pointe Orlando, Inc., a New York
corporation, general partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a
Delaware limited partnership

 

 

 

 

 

 

By:

CA NEW PLAN FLOATING RATE SPE,
INC., a Delaware corporation, its sole
general partner

 

 

 

 

 

 

 

By:

/s/ John B. Roche

 

 

 

 

Name:

 

John B. Roche

 

 

 

 

Title:

 

EVP, CFO

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY
OWNER I, LLC, a Delaware limited liability
company

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware
limited liability company

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

 

NEW PLAN PROPERTY HOLDING
COMPANY, a Maryland real estate investment
trust

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware
limited liability company

 

 

 

By:

        /s/ John B. Roche

 

 

Name:

 

John B. Roche

 

 

Title:

 

EVP, CFO

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

LENDERS AND AGENTS:

 

 

 

CITICORP NORTH AMERICA, INC.,
individually, as a Lender and as Administrative
Agent

 

 

 

By:

        /s/ Jeanne M. Craig

 

 

Name:

 

Jeanne M. Craig

 

 

Title:

 

Vice President

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

CITIGROUP GLOBAL MARKETS INC., as a
Joint Lead Arranger and Joint Book Running
Manager

 

 

 

By:

        /s/ Jeanne M. Craig

 

 

Name:

 

Jeanne M. Craig

 

 

Title:

 

Vice President

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as a Joint Lead Arranger and
Joint Book Running Manager and as Syndication
Agent

 

 

 

By:

        /s/ Mark Chu

 

 

Name:

 

Mark Chu

 

 

Title:

 

Director

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------


 

 

MERRILL LYNCH BANK USA, as a Lender

 

 

 

By:

        /s/ Dave Millett

 

 

Name:

 

Dave Millett

 

 

Title:

 

Vice President

 

 

 

Signature Page to New Plan Second Amendment to Term Loan Agreement

 

--------------------------------------------------------------------------------